Exhibit 10.1 SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS This Separation Agreement and Release of All Claims (the “Agreement”) is made and entered into between Southwest Iowa Renewable Energy, LLC (“SIRE” or the “Company”) and Karen L. Kroymann (the “Employee”).The Company and the Employee are referred to herein as the “parties”. In consideration of the promises herein, the parties agree as follows: 1. Employee’s employment with the Company ended on June 18, 2012.Except as specifically provided herein, Employee’s eligibility for all compensation and benefits from the Company ceased on that date.Employee acknowledges and agrees that he/she has already been paid all compensation and benefits due up through his/her last paydate, including any and all accrued but unused vacation pay, applicable commissions, and bonus payments.Employee represents and acknowledges that he/she has not suffered any unreported workplace injury during his/her employment with the Company. 2. If this Agreement becomes effective, Employee will receive the following compensation from Company: (1) severance pay in the amount of six bi-weekly payments of $3,896.15, paid by way of regular payroll checks on regular Company paydays for six pay periods; and (2) a one-time payment of $619.46, in compensation for 12.72 hours of accrued but unused paid time off.The severance pay will be subject to all applicable federal, state, and local payroll taxes and any other deductions required by law will be deducted.The first payment set forth in this paragraph will not be made until the first regularly scheduled payday occurring at least eight days after a signed copy of this Agreement is received by the Company from the Employee.The above payments will be included in Employee’s W-2 form for the appropriate year.Employee expressly agrees the payment provided for in this paragraph will exhaust in full any and all obligations the Company has or may have to Employee in regard to compensation, vacation benefits, incentive awards, or bonus payments of any kind. In addition to the above severance payments, in the event Employee elects to continue his/her medical insurance coverage under the Company’s medical plan under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), the Company will reimburse Employee for the COBRA premiums paid by Employee through September 15, 2012.Beginning September 16, 2012, Employee will be solely responsible for timely payment of all remaining COBRA premiums for the duration of his/her COBRA continuation period, if so elected.Any reimbursement paid to Employee under this provision shall be treated as additional compensation, and will be subject to all applicable federal, state, and local payroll taxes and any other deductions required by law will be deducted. 3. Employee agrees that in his/her position with SIRE he/she had access to certain confidential and proprietary Information, including but not limited to:sales information, customer and potential customer identities, customer purchasing histories, prices and pricing strategies, prospective business and marketing plans, suppliers, contractual terms, technical materials, processes, product designs, financial information including financial statements and projections, employee lists, personal employee information, computer systems, codes, software and programs and all other similar information or data (collectively the “Confidential Information”).Employee agrees that he/she will never use or disclose any Confidential Information except to the extent required by law. If he/she should be required by law to use or disclose any Confidential Information, he/she will, unless it is a violation of law to do so, immediately provide Laura Schultz, Director of Human Resources at SIRE written notice regarding the disclosure, prior to the disclosure. 4. Employee agrees that the existence of this Agreement and all of its terms shall remain completely confidential, and that he/she will not disclose the existence of this Agreement, or any of its terms or conditions with any third party; provided, however, Employee may disclose the existence and terms of this Agreement as required by law and to his/her attorney, accountant, and/or financial advisor, so long as such person agrees to be bound by the terms of this non-disclosure provision.Further, Employee agrees that he/she will not disparage the Company or its owners or officers to any third party.Should Employee violate the confidentiality or non-disparagement terms of this Agreement, including but not limited to paragraphs 3 and 4, Employee agrees that this shall be a material breach of this Agreement and that SIRE shall be entitled to the return of all money paid to him/her under the terms of this Agreement, along with all costs and attorney’s fees expended by SIRE in pursuing the matter. 5. Employee agrees that he/she will not in the future apply for or accept employment or reinstatement of employment with the Company. 1 6.
